                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

 VICTOR D MCMILLER,                            )
                                               )
              Petitioner,                      )
                                               )
 v.                                            )       No.    2:16-CV-00252-PLR-CRW
                                               )
 MIKE PARRIS,                                  )
                                               )
              Respondent.                      )

                                         ORDER

       In accordance with the accompanying memorandum opinion, Petitioner’s pro se petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 [Doc. 1] is DENIED, and this action is

DISMISSED. The Clerk is DIRECTED to close the civil file.

       Also, for the reasons set forth in the accompanying memorandum opinion, a COA will

NOT ISSUE. Therefore, Petitioner is DENIED leave to proceed in forma pauperis on any

subsequent appeal. 28 U.S.C. § 2253; Rule 22(b) of the Federal Rules of Appellate Procedure.

       SO ORDERED.

       ENTER :

                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE


 ENTERED AS A JUDGMENT


 /s/ JOHN L. MEDEARIS
      CLERK OF COURT
